Citation Nr: 1136557	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for varicose veins of the left lower extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for varicose veins of the right lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which increased the rating for bilateral varicose veins, formerly evaluated together as noncompensable.  The RO granted separate 10 percent ratings for varicose veins of the left lower extremity and varicose veins of the right lower extremity, and continued the noncompensable rating for bilateral hearing loss.

In his notice of disagreement, the Veteran requested a "Local Hearing with the Board of Appeals, Concerning the Board's Decisions About My claims."  On his VA Form 9, substantive appeal, he clarified that he wanted a local hearing with a Decision Review Officer from the RO.  The Veteran presented testimony before a decision review officer at the RO in June 2007.

In August 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's varicose veins of the left lower extremity do not cause persistent edema, stasis pigmentation, or eczema.

2.  The Veteran's varicose veins of the right lower extremity do not cause persistent edema, stasis pigmentation, or eczema.

3.  During the appeal period, the Veteran has had, at worst, Level III hearing loss in the right and left ears.




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010). 

2.  The criteria for a rating higher than 10 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided VCAA notice in letters dated in January 2005 and May 2008.  The January 2005 letter provided some information as to the evidence needed to substantiate entitlement to increased ratings, what evidence the Veteran was responsible for providing and what evidence VA would undertake to obtain.  The May 2008 letter provided the information required by Vazquez-Flores.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice in the January 2005 and May 2008.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the May 2008 letter was sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a supplemental statement of the case issued in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided proper VA examinations in January 2010 and September 2010, to evaluate his varicose veins and proper VA audiology examinations in January 2010 and September 2010, to evaluate his bilateral hearing loss.

The Board's remand was to afford the Veteran contemporaneous examinations for varicose veins and hearing loss.  The examinations were provided in January and September 2010.  The examination reports contain sufficient information to permit the disabilities to be accurately rated and substantially complied with the remand directives.  There is no evidence or contention that there has been a change in the Veteran's symptoms since the last examinations.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Varicose Veins

Varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120.  Pursuant to DC 7120.  A noncompensable rating is warranted where there are asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted where there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted where there is massive board-like edema with constant pain at rest.  Id.

A note following these diagnostic criteria provides that these evaluations are for the involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  Id.

In a January 1971 rating decision, the RO granted service connection for bilateral varicose veins.  A noncompensable rating was assigned, effective June 20, 1970.

In September 1989, the Veteran underwent vein stripping on the right leg.

Treatment records from Dr. C. Habboushe, dated in October 2000 and February 2003, report treatment for multiple conditions but do not mention varicose veins.

On VA examinaiotn in October 2004, the Veteran had no signs of venous insufficiency, but had marked varicose veins on the left thigh.  These were not tortuous or sacculated.  There was a tortuous, but not sacculated, varicose vein over the left lower extremity.  There was also a nonsacculated nontortuous varicose vein in the right lower extremity below the knee.

At his June 2007, hearing the Veteran testified that he had recently undergone vein stripping on the left leg at a VA facility.  VA treatment records confirm that this procedure had been performed in March 2007.  No complications were reported.

An August 2007, VA examination record shows that the Veteran's symptoms were much improved following the vein stripping.  He reported that he could stand for 30 minutes and walk for 30 to 35 minutes before having achiness in his extremities.  His activities of daily living were not otherwise affected.

On the VA examination in January 2010 the Veteran complained of tingling and numbness of the toes and feet and a sense of heaviness in the feet, after standing for 15-20 minutes.  He also complained of pain in the left calf at the site of his varicose veins and pain in the right lateral foot, after walking 10-15 minutes.  The examiner noted that he believed the Veteran's symptoms were more consistent wit a neurological problem rather than a vein condition.  

On physical examination, the Veteran was not wearing support stockings.  The examiner noted that there was no peripheral edema, no evidence of chronic stasis dermatitis, no clots, and no tender varicosities on the left or right leg.  The examiner noted that the Veteran was not working and therefore, his varicosities had no effect on his occupation, and that the varicosities had no effect on his activities of daily living.

The Veteran was afforded his most recent VA examination in September 2010.  The Veteran complained of pain and swelling in both legs and ankles, and mild discoloration and pain on the left groin.  He also reported that his veins bulged and protruded on prolonged walking.  He also complained of intermittent swelling of the ankle on prolonged standing, which he reported was relieved by elevating the leg.  He also reported that he occasionally experienced an abnormal sensation in the legs at rest and on prolonged sitting.  He reported that he wore knee-hi support stockings, which were helpful.  

The examiner noted that there was no history of deep vein thrombosis, chronic venous stasis, cellulitis, or any incapacitating episodes requiring bedrest during the previous twelve months due to his varicose veins.  The Veteran reported flare-ups of chronic venous insufficiency with prolonged standing for more than three hours, alleviated by getting off his feet and elevating both legs.

On physical examination, there was a varicose vein slightly tender on palpation in the left upper leg, near the posterior side of the knee.  There was no venous stasis ulcer or pigmentation in either lower extremity.  There was no evidence of cellulitis or edema and no clots on the varicose veins.  There was a one inch area of blue discoloration below the inguinal area of the left upper thigh near the groin.
The Veteran reported that his varicose veins had affected his job as a sheriff as he was not able to stand for a long period of time, and he retired in 2006.  He also reported that with regard to activities of daily living, he was not able to perform activities that required prolonged standing and sitting, due to numbness, swelling and pain of both legs.

In order for the Veteran to receive a higher rating of 20 percent under Diagnostic Code 7120, there must be evidence of persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  

Neither the VA outpatient treatment notes nor the VA examination reports reflect that the Veteran's varicose veins cause persistent edema.  In fact, as noted above, during VA examination in January 2010, there was no peripheral edema noted on physical examination.  Furthermore, there was no indication of stasis pigmentation or eczema.  There was also no objective evidence of edema on physical examination September 2010.  The 2007 examination shows that the Veteran reported swelling only after prolonged standing or walking, which was relieved by elevation.

Although the Veteran reported subjective symptoms of pain and swelling in the legs and ankles, he also reported that these symptoms were relieved through the use of support stockings and elevating the legs.  Thus, he has not reported persistent edema.

Although the Veteran reported improvement in his symptoms following the March 2007 vein stripping, the evidence for the period prior to the surgery did not show persistent edema or other manifestations that would warrant a rating in excess of 10 percent.  There is no other diagnostic code pertaining to varicose veins.

Thus, the evidence is against a finding that the Veteran's bilateral varicose veins cause persistent edema, or any other symptomatology approximates the criteria for a rating for either extremity, in excess of 10 percent.  The Veteran's claim for a rating higher than 10 percent for varicose veins of the left and right lower extremities must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.



Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2010).

The Veteran was afforded a VA audiological examination in January 2010.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	15	25	25	50	28.75
Left (db):	10	20	55	60	36.25

Speech audiometry results revealed speech recognition ability of 78 percent in the right ear and 82 percent in the left ear.  The diagnosis was moderate sensorineural hearing loss in the right ear, and moderate to severe sensorineural hearing loss in the left ear.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level III in the right and left ears.  See 38 C.F.R. § 4.85, Table VI (2010).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

The most recent measurements of the Veteran's hearing ability in the record come from the VA audiological examination conducted in September 2010, in accordance with the Board's August 2010 remand.  The evaluation produced the following audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	15	25	30	50	51.25
Left (db):	15	20	55	65	38.75

Speech recognition ability of 90 percent in the right ear and 88 percent in the left ear was reported.  The diagnosis was mild to moderate sensorineural hearing loss in the right ear, and moderately severe sensorineural hearing loss in the left ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level II in the right and left ears.  See 38 C.F.R. § 4.85, Table VI (2010).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

Accordingly, there has been no point in the appeal period when the disability met or approximated the criteria for a compensable rating.  The Board has considered whether a "staged" rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, however, does not support assigning different percentage disability ratings during the period in question.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2010).



Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria.  During the January and September 2010 audiological examinations, the Veteran reported that he had worked as a corrections officer for fourteen years, and then as a deputy sheriff for eleven years.  At the time of his September 2010 examination, he reported that he had retired three years prior from his occupation as a deputy sheriff.  He has not reported any impact on his previous employment from his hearing loss disability.  

The rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2010).  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  
No other factors have been reported that are outside the rating schedule.  Accordingly, referral for consideration of an extraschedular rating for any of the service-connected disabilities addressed herein is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case there is no evidence of unemployability due to service connected disability.  The August 2007 examination report shows that the Veteran had retired from his job as a deputy sheriff, and that prior to retirement the Veteran was missing 8 to 9 days a year due to varicose veins.  

During his January 2010 examination for varicose veins, the Veteran reported that he had retired from his position as deputy sheriff three years prior, due to length of service.  As noted he reported that his varicose veins had affected his job as a sheriff, but he had been able to maintain this employment prior to retirement.  

The evidence does not indicate that he is currently unemployable by reason of his service connected disabilities.  There is also no allegation or evidence of unemployability due to the Veteran's varicose veins or hearing loss disability elsewhere in the record.  Accordingly, the Board finds that further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an increased rating for varicose veins of the left lower extremity is denied.

Entitlement to an increased rating for varicose veins of the right lower extremity is denied.

Entitlement to an initial) (compensable) rating for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


